Guerry, J.
While it is necessary in the prosecution of one for operating an automobile when under the influence of some intoxicant to prove that he dids operate the automobile (Austin v. State, 47 Ga. App. 191, 170 S. E. 86), yet this may be proved either by direct or circumstantial evidence; and there were sufficient circumstances, together with admissions of the defendant, for the jury to conclude that he did operate the automobile as charged.

Judgment affirmed:


Broyles, O. J., amd MacIntyre, J., concur.